Citation Nr: 0831141	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
feet.

2.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a VA employee




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut in May and December of 2005.

The veteran testified before a Decision Review Officer at the 
RO in February 2006.  A transcript of that hearing is 
associated with the claims file.  

By decision issued in November 2007, the Board denied 
entitlement to service connection for loss of use of both 
feet and entitlement to an automobile and adaptive equipment 
or adaptive equipment only.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  By a May 
2008 Order, the Court granted an April 2008 Joint Motion for 
Remand and vacated the Board's November 2007 decision.


FINDINGS OF FACT

1.  The veteran has not been shown to have current loss of 
use of both feet.

2.  In this case, service connection is not currently in 
effect for any disabilities affecting the hips; moreover, 
there is also no evidence of ankylosis of either knee or 
anatomical loss of any extremity, loss of use of the 
extremities, or permanent impairment of vision of both eyes.


CONCLUSIONS OF LAW

1.  Loss of use of both feet was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for entitlement to an automobile and 
adaptive equipment or adaptive equipment only have not been 
met. 38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.808, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  See, too, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran 
was provided notice of the VCAA in May 2005 and November 
2005, prior to the initial adjudication of his claims in the 
May 2005 and December 2005 rating decisions at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the three "elements" of the notice 
requirement.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  In this case, the Court-
adopted Joint Motion did not identify any defect in the 
Board's November 2007 decision regarding the notification and 
assistance provisions of the VCAA.  Nor did the parties or 
the Court itself identify any deficiencies with respect to 
VCAA notice and assistance compliance on the part of VA.  

Accordingly the Board will proceed to a decision. 

Entitlement to service connection for loss of use of both 
feet.  

Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis and 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As the veteran's claim on appeal concerns loss of use of both 
feet, the Board preliminarily notes that service connection 
is separately in effect for peripheral neuropathy of both 
lower extremities, associated with diabetes mellitus.  
Separate 10 percent evaluations have been assigned for both 
extremities.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, DC 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

Analysis

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's May 2008 Order which vacated the 
Board's November 2007 that denied the claims on appeal and 
remanded the case to the Board for appropriate action 
consistent with the matters raised in the Joint Motion for 
Remand.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The sole reason for remand, as stated in the Joint Motion, as 
adopted by the Court, was the Board's failure to provide 
adequate reasons and bases for its decision denying service 
connection for loss of use of both feet.  Specifically, the 
Joint Motion indicated that the Board failed to determine the 
probative weight that should be afforded the veteran's 
February 2005 application which was signed by a medical 
doctor, with a box concerning permanent loss of use of both 
feet checked.  

The Board will discuss the probative value of the February 
2005 application below.  

In support of the veteran's claim, VA has received multiple 
letters, dated from July 2004 to November 2005, from VA and 
private doctors and clinicians regarding the veteran's 
claimed disorder.  These letters indicate that he has had 
trouble with diabetic neuropathy of the lower extremities and 
that this disorder has limited his ability to ride a 
motorcycle because of problems with sensation.  However, 
these letters in no way indicate either actual loss of use of 
either foot or a disability separate from the service-
connected diabetic neuropathy.

The only piece of medical evidence indicating that the 
veteran has loss of use of his feet is the aforementioned 
February 2005 application which is signed by VA physician, 
with a box concerning permanent loss of use of both feet 
checked.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran. 
. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator. . 
.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board acknowledges the VA physician's 
conclusion that the veteran has permanent loss of use of both 
feet; however, it finds that the probative value of this 
positive evidence is outweighed by the November 2005 VA 
examination which does not show that the veteran indeed has 
loss of use of both feet.  In this regard, the Board notes 
that it is unknown what objective evidence, if any, formed 
the basis of the VA physician's opinion.  The VA examination, 
however, clearly shows that the veteran does not have loss of 
use of both feet.  While the examination found that the 
veteran has no feeling in his legs and can not discriminate 
between hot or cold due to the absence of sensation in his 
feet, he still retains functional use of his feet.  In fact, 
the examination indicates that the veteran can walk 3 miles 
before tiring and that he does not use an assistive device 
such as a crutch, brace, or cane.  The examination also notes 
that he has "range of motion in his feet bilaterally - 
plantar flexion 0 to 24 degrees, dorsiflexion 0 to 20 degrees 
. . . ."  The Board notes that a loss of feeling or 
sensation in the veteran's feet does not equate to a loss of 
use.  Indeed, the fact that the veteran can walk on his own 
argues against a finding that he has loss of use of his feet.  
[As an aside, the Board notes that through the grant of 
service connection for peripheral neuropathy, the veteran is 
already being compensated for the lack of sensation in his 
feet.]  

While the Board is conscious that the VA examination resulted 
in a diagnosis of severe neuropathy in the lower extremities, 
with severe functional impairment in both the legs and feet, 
it is not the same as the circumstance where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  This 
is particularly true in terms of the veteran's ability to 
walk long distances and the significant range of motion noted 
upon examination testing.  Simply put, the Board is unable to 
find loss of use of either foot, let alone such impairment as 
separate from the service-connected peripheral neuropathy, 
based upon the evidence of record.  Although the February 
2005 VA physician's opinion states that the veteran has 
permanent loss of use of both feet the probative value of 
this opinion is diminished by the fact that the conclusion is 
not supported by any medical evidence or rationale.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).

Insofar as the veteran contends that he has loss of use of 
both feet, the Board notes that nothing in the record shows 
that he possesses the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Similarly, a VA employee 
who testified at the RO hearing did not indicate the 
requisite medical background to provide a competent diagnosis 
or opinion.  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for loss of use of both 
feet, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.

Under 38 U.S.C.A. § 3902, VA may provide, or assist in 
providing, an "eligible person" with an automobile or other 
conveyance, and necessary adaptive equipment.  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service: (i) The loss or permanent loss of use 
of one or both feet; or (ii) The loss or permanent loss of 
use of one or both hands; or (iii) The permanent impairment 
of vision of both eyes of the following status: central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than twenty degrees in the better eye.  38 U.S.C.A. § 
3901(1)(A).  See also 38 C.F.R. § 3.808(b)(1).

The definition of the term "loss of use" has been set out 
above and will not be repeated.  See 38 C.F.R. §§ 3.350(a)(2) 
and 4.63.  

A veteran who does not qualify as an "eligible person" under 
the aforementioned criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

In the present case, the veteran's service-connected 
disabilities include post-traumatic stress disorder (PTSD) 
(70 percent); coronary artery disease (60 percent); diabetes 
mellitus (20 percent); diabetic retinopathy, right lower 
extremity peripheral neuropathy, and left lower extremity 
peripheral neuropathy (all 10 percent); and erectile 
dysfunction (zero percent).

As described in detail above, service connection is not in 
effect for loss of use of the feet, and there is no 
indication from the cited evidence of such loss of use as 
defined under the applicable regulations.  Again, while the 
veteran's February 2005 application was signed by a medical 
doctor, no explanation was given for why or how the veteran 
had permanent loss of use of both feet; moreover, such a 
finding, as noted above, was contradicted by later 
examination findings.

The evidence also does not reflect, nor has the veteran 
contended, current permanent impairment of vision of both 
eyes, notwithstanding the assigned 10 percent evaluation for 
diabetic retinopathy.  Rather, the veteran has essentially 
contended that his neuropathy of the lower extremities has 
affected his ability to ride a motorcycle and that his 
motorcycle could be converted into a three-wheel "trike."  He 
has submitted several statements from VA and private doctors 
and clinicians from 2004 and 2005 in support of this request.

The Board has considered the veteran's contentions, but in 
the absence of evidence showing that the specific criteria 
for entitlement to an automobile and adaptive equipment or 
adaptive equipment only have been met, his claim for that 
benefit must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for loss of use of both 
feet is denied.

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


